In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 06-3587
KELLY S. COOLIDGE,
                                             Plaintiff-Appellant,
                                v.

CONSOLIDATED CITY OF INDIANAPOLIS
AND MARION COUNTY,
                                Defendants-Appellees.
                   ____________
           Appeal from the United States District Court
    for the Southern District of Indiana, Indianapolis Division.
           No. 04 C 1240—Sarah Evans Barker, Judge.
                         ____________
ARGUED SEPTEMBER 12, 2007—DECIDED OCTOBER 16, 2007
                  ____________


 Before POSNER, FLAUM, and WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. This appeal arises out of
Kelly Coolidge’s second lawsuit charging her former
employer, the Indianapolis-Marion County Forensic
Services Agency, also known as the Crime Lab, with sexual
harassment and retaliation. She won the first law-
suit—which is not before us on appeal—when a jury
concluded that the Crime Lab stood by while her super-
visor, David Willoughby, sexually harassed her with
coarse propositions and unwelcome fondling. (The jury
awarded $300,000 in damages but the parties settled in
exchange for the defendants’ dropping their appeal.) She
didn’t win the present suit. She sued Indianapolis and
2                                              No. 06-3587

Marion County claiming that Willoughby continued
harassing her after his retirement by leaving behind
pornography where she would find it, and that the city
retaliated against her for filing the first lawsuit and
EEOC complaints by refusing to promote her and by
reprimanding and then firing her. The district court
granted summary judgment to the defendants, and
Coolidge appealed. Because the pornography did not create
a hostile work environment, and because she cannot
make out a prima facie case of retaliation, we affirm.
  Coolidge’s first claim is that the Crime Lab presided over
a hostile work environment by failing to prevent Wil-
loughby—who retired in December 2002—from leaving
behind two pornographic videotapes for her to discover.
The Crime Lab maintains a video cabinet containing
evidence from various criminal cases, and in August 2003,
Coolidge set about cleaning and reorganizing the cabinet
in order to make space for some new blank tapes. She
found a half-dozen unlabelled tapes, which was unusual
because the Crime Lab has a practice of marking video-
tapes with the appropriate case name and number.
Coolidge briefly viewed the tapes to determine their
contents. Several were indeed Crime Lab videos contain-
ing evidence, but two—the first marked “special” in Wil-
loughby’s handwriting; the second marked “X”—contained
pornography. Coolidge viewed them just long enough to
ascertain their ghastly contents: one of the videos, called
“Nekromantik 2,” depicted necrophilia as well as other
violent and disturbing images. Coolidge turned off the
video, became nauseous, and reported what she had seen
to a colleague. She then took the tapes to her attorney,
who made copies as a way to preserve what Coolidge
believed to be further evidence of sexual harassment, and
then returned them to the Crime Lab. Several weeks
later, she reported the incident to a supervisor, who
investigated the matter by calling Willoughby to ask
No. 06-3587                                                3

whether the tapes were his. Willoughby denied any
knowledge.
  This claim raises the interesting issue whether the
sexual harassment from the prior lawsuit can be consid-
ered as context for this alleged incident of harassment.
After all, the Supreme Court has emphasized that in
hostile work environment claims, “the actionable wrong
is the environment, not the individual acts that, taken
together, create the environment.” Ledbetter v. Goodyear
Tire & Rubber Co., 127 S. Ct. 2162, 2175 (2007). In the
context of statutes of limitation, so long as an act of
harassment occurs within the limitations period, other
harassment outside the limitations period can also come
in. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101,
115-17 (2002); Isaacs v. Hill’s Pet Nutrition, Inc., 485 F.3d
383, 385 (7th Cir. 2007). Coolidge should not, of course,
be allowed to collect double damages by recovering in
this suit for the acts of harassment that led to the
earlier jury verdict. But she contends that it was one
continuous hostile work environment, and that the
district court in the first case would not allow her to add
the pornography incident to that suit, where it belonged.
  We need not explore this issue further, for even con-
sidered in light of the earlier harassment, the video
incident does not create a hostile work environment. The
encounter was brief and not particularly severe—Crime
Lab employees frequently worked with corpses, so pornog-
raphy depicting necrophilia might not have the same
shocking overtones there as it would in another setting.
See Whittaker v. Northern Illinois Univ., 424 F.3d 640,
645-46 (7th Cir. 2005); McPherson v. City of Waukegan,
379 F.3d 430, 438-39 (7th Cir. 2004); cf. Fairbrother v.
Morrison, 412 F.3d 39, 50-51 (2d Cir. 2005) (pervasive
presence of pornography contributed to hostile work
environment), abrogated on other grounds by Burlington
4                                              No. 06-3587

Northern & Santa Fe Ry. Co. v. White, 126 S. Ct. 2405
(2006). Moreover, even if the pornography was severe
enough, Willoughby had been retired from the Crime Lab
for nearly a year when Coolidge discovered it. It would
be onerous to require employers to conduct a thorough
search of the premises to make sure a retiring employee
didn’t leave anything nasty behind. And although Coolidge
perhaps had good reason to believe that the tapes were
Willoughby’s—it came out during the first trial that in
his job as a forensic scientist, Willoughby manipulated
corpses in sexually suggestive ways, hence the tie to
necrophilia—no evidence shows that they were meant
for her, or even left in a place where she was more likely
to find them than others. (The video library was used by
several Crime Lab employees.) Although Willoughby did
not need to target Coolidge in order for her to prevail,
Yuknis v. First Student, Inc., 481 F.3d 552, 554-55 (7th
Cir. 2007), we believe that the chain of events here was too
attenuated to show that Willoughby sexually harassed
Coolidge by leaving the tapes and hoping she would find
them, and that the Crime Lab was responsible for failing
to prevent this.
  Coolidge next claims that the Crime Lab retaliated
against her for her EEOC complaints and lawsuit by
refusing to promote her to Willoughby’s former position
as head forensic scientist after he retired. See 42 U.S.C.
§ 2000e-3(a) (prohibiting discrimination against an em-
ployee because of her participation in a Title VII “in-
vestigation, proceeding, or hearing”). The Lab instead
hired Sammi Mekki for that job. Coolidge attempts to
prove retaliation both directly and indirectly, but fails
on both fronts. Her basic argument boils down to this: she
was qualified for the job and Mekki wasn’t. This, she
contends, is circumstantial evidence of retaliation (under
the direct method of proof), as well as proof of a similarly
No. 06-3587                                               5

situated non-complaining employee who was more favor-
ably treated (under the indirect method). See generally
Roney v. Ill. Dep’t of Transp., 474 F.3d 455, 459 (7th Cir.
2007). But she is wrong on both counts, for Mekki was
qualified for the job, and she was not. Mekki had earned
a bachelor’s degree and some post-graduate certifica-
tions, and had nine years of experience as a forensic
scientist. This comported with the job’s minimal qualifica-
tions: “A BA/BS degree with four years forensic science
experience.” Coolidge, by contrast, did not have the
requisite four years’ experience, having worked as a
forensic scientist for only two years at the time the posi-
tion became available, and as a “morgue liaison” for
several years before that. Coolidge tries to chip away at
Mekki’s qualifications by repeatedly stating that his
bachelor’s degree came from an “unrecognized university
in the foreign country of Sudan.” By whom the university
is unrecognized is unclear; what is clear, however, is
that the job description does not discriminate between
foreign and domestic degrees, so this point is irrelevant.
Coolidge’s failure-to-promote claim therefore fails.
  Coolidge’s final claim is that the Crime Lab retaliated
against her by twice reprimanding her and then firing
her after a third infraction. She attempts to prove re-
taliation through the indirect method, by which she must
show that “after [s]he complained of discrimination, [s]he,
and not any other similarly situated employee who did
not complain, was subject to an adverse employment
action although [s]he was performing up to the em-
ployer’s legitimate job expectations.” Id. The city concedes
that Coolidge complained and that she was meeting
its legitimate expectations, but halfheartedly argues
that the two reprimands were not adverse employment
actions. In firing her, her supervisor gave as his reason
the two reprimands and a third incident. The reprimands
therefore were accompanied by another job action—a
6                                              No. 06-3587

firing—even if it came later, and constitute adverse
employment actions. See Johnson v. Cambridge Indus.,
Inc., 325 F.3d 892, 902 (7th Cir. 2003); Krause v. City of
La Crosse, 246 F.3d 995, 1000 (7th Cir. 2001).
  But again, Coolidge cannot point to a similarly situated
employee who didn’t complain and got a better shake.
She was reprimanded essentially three times, and the
Crime Lab cited these as grounds for a firing. Specifically,
she was written up for (1) taking the two pornographic
videotapes to her lawyer to make copies, in order to
preserve evidence of harassment; (2) failing to take a blood
stain sample from evidence obtained during a rape kit
exam; and (3) taking a page from a Crime Lab case file
to her lawyer for photocopying, in order to show that
while she had been disciplined for the rape kit blunder,
Mekki had not been reprimanded after he fingerprinted
the wrong corpse. The city contends that Mekki was not a
similarly situated comparator since he was not repri-
manded; Coolidge answers that her reprimands were
bogus, and that Mekki should have been disciplined but
wasn’t.
  Although this is a close question, we agree with the
district court that summary judgment was proper. Coo-
lidge’s three reprimands set her apart from Mekki, who
received none, and the reprimands form a legitimate, non-
discriminatory basis for the firing. The first reprimand,
for taking the videotapes to her lawyer for copying, stems
from a policy that prohibits removing county property
from county premises. Strong considerations clearly
underlie such a policy: the Crime Lab stores evidence for
use in criminal investigations and prosecutions, so it
wouldn’t do to have employees constantly removing and
returning items for personal reasons. Coolidge contends
that the pornography was Willoughby’s personal prop-
erty, and therefore could be safely taken home, but she
took it before this could be ascertained—before she re-
No. 06-3587                                               7

ported it to her boss and he investigated. Evidence
showed that pornographic videotapes do occasionally
make their way through the Crime Lab as part of criminal
investigations, so Coolidge’s assumption that the tapes
were not Crime Lab property was not necessarily true.
   The second reprimand was also legitimate. Coolidge
does not contest that she failed to take a blood sample
from the rape kit exam, and instead merely points to
Mekki’s similar mistake in fingerprinting the wrong
corpse. But Mekki had an explanation—that someone else
had placed the wrong toe tag on the body that he
fingerprinted—whereas Coolidge offers none. The third
incident leading to Coolidge’s firing was her removal of a
page from an official case file that Mekki had worked on;
Coolidge discovered the page while peer reviewing Mekki’s
performance. The page contains a note from Mekki’s and
Coolidge’s boss that Mekki had fingerprinted the wrong
body. Coolidge took this page from the case file and
provided it to her lawyer as proof that she had been
more harshly punished than Mekki. But this again trans-
gressed the county’s prohibition on removing Crime Lab
property, and arguably was a more serious infraction
because Coolidge does not appear to have returned the
page, which could constitute evidence in a criminal
investigation. Testimony showed that the body Mekki
incorrectly fingerprinted was the subject of an “active,
pending homicide trial,” and if an issue of mistaken
identity arose, the note could be critical. And even if that
scenario did not come to pass, one can imagine that
allowing employees to remove pages from an official case
file without returning them could cause all sorts of prob-
lems for the lab.
  Since Mekki was not similarly situated to Coolidge, she
cannot make out a prima facie case of retaliation, and
this claim too was properly terminated at the summary
judgment stage. The district court’s decision is AFFIRMED.
8                                         No. 06-3587

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—10-16-07